El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El 8 de julio de 1913 la corporación S. Ramírez & Co. presentó demanda en el Tribunal de Distrito de Huma-cao contra Domingo Quintana j contra Carlos Benitez Santana reclamándoles, al primero como deudor principal y al segundo como fiador y principal pagador, que les pagasen el importe de dos pagarés por $480.35 cada uno, de los cuales el primero estaba vencido en la fecha de la demanda más no así el segundo cuyo vencimiento estaba señalado para el *39730 de noviembre de 1913, pero cuya garantía había dismi-, nnído por haber abandonado la isla el fiador.
Excepcionada esa demanda presentó la demandante una demanda enmendada en 18 de febrero de' 1914 reclamando el pago de ambas obligaciones y alegando en cuanto a la segunda, que a pesar de haber vencido no había sido tam-poco pagada y también que cuando antes de vencer esta obligación se pidieron nuevas garantías al deudor por la in-solvencia del fiador, no las prestó.
Contestada la demanda por Domingo Quintana y cele-brado el juicio correspondiente el tribunal dictó sentencia condenatoria contra ambos demandados por el montante de los dos pagarés y contra ella interpuso Domingo Quintana el presente recurso de apelación.
El único motivo alegado por la parte apelante en soli-citud de que revoquemos en parte la, sentencia apelada es que no tenía el deber de presentar nueva garantía respecto del segundo pagaré y por tanto no había perdido su derecho a utilizar el plazo que se le concedió de pagarlo en 30 de noviembre de 1913, cuya materia alegó como defensa en la contestación a la demanda enmendada.
Cuando en 18 de febrero de 1914 se presentó la demanda enmendada ya estaba vencido ese pagaré desde el 30 de no-viembre del año anterior y así se alegó en ella como causa de acción para su cobro y por lo tanto resultaría ahora una cuestión meramente académica el decidir si pudo o no co-brarse antes de su vencimiento.
La sentencia apelada debe ser confirmada. ■

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.